Citation Nr: 0707656	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  94-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the November 30, 1955, Department of Veterans Affairs 
rating decision denying service connection for a duodenal 
ulcer was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from December 1953 to April 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 determination of the St. 
Louis, Missouri, Regional Office (RO) which found that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
duodenal ulcer.  In April 1994, the veteran was afforded a 
hearing before a Veterans Law Judge sitting at the RO.  In 
September 1996, the Board determined that new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for a chronic duodenal 
ulcer and remanded the claim to the RO for additional action.  

In February 1997, the RO granted service connection for a 
duodenal ulcer with a hiatal hernia; assigned a 30 percent 
evaluation for that disability; and effectuated the award as 
of February 22, 1993.  In June 1997, the Board remanded the 
issues of the veteran's entitlement to both an initial 
evaluation in excess of 30 percent for his duodenal ulcer 
with a hiatal hernia and an effective date prior to February 
22, 1993, for the award of service connection for that 
disability to the RO for additional action.  

In July 1998, the Board determined that November 30, 1955, 
April 18, 1960, and February 28, 1963, Department of Veterans 
Affairs (VA) rating decisions denying service connection for 
a duodenal disorder were not clearly and unmistakably 
erroneous; denied an effective date prior to February 22, 
1993, for the award of service connection for a duodenal 
ulcer with a hiatal hernia; and increased the evaluation for 
that disability from 30 to 60 percent.  In November 1998, the 
veteran submitted a Motion for Reconsideration of those 
portions of the July 1998 Board decision which determined 
that the November 30, 1955, April 18, 1960, and February 28, 
1963, VA rating decisions denying service connection for a 
duodenal disorder were not clearly and unmistakably erroneous 
and denied an effective date prior to February 22, 1993, for 
the award of service connection for a duodenal ulcer with a 
hiatal hernia.  In December 1998, the Vice-Chairman of the 
Board denied the veteran's Motion for Reconsideration.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In March 2001, the Court vacated the Board's July 1998 
decision and remanded the veteran's appeal to the Board for 
additional action.  In September 2002, the Board again 
determined that that the November 30, 1955, April 18, 1960, 
and February 28, 1963, VA rating decisions denying service 
connection for a duodenal disorder were not clearly and 
unmistakably erroneous and granted an effective date of 
November 28, 1990, for the award of service connection for a 
duodenal ulcer with a hiatal hernia.  In January 2003, the 
Board determined that addition development of the record in 
reference to the issue of an initial evaluation in excess of 
60 percent for the veteran's duodenal ulcer with a hiatal 
hernia was necessary.  In July 2004, the Board remanded the 
issue of an initial evaluation in excess of 60 percent for 
the veteran's duodenal ulcer with a hiatal hernia to the RO 
for additional development of the record.  In November 2004, 
the veteran expressly withdrew his appeal from the assignment 
of an initial 60 percent evaluation for his duodenal ulcer 
with a hiatal hernia.  

The veteran subsequently appealed to the Court from the 
portions of the September 2002 Board's decision which 
determined that that the November 30, 1955, April 18, 1960, 
and February 28, 1963, VA rating decisions denying service 
connection for a duodenal disorder were not clearly and 
unmistakably erroneous.  In a March 2005 decision, the Court 
noted that the veteran had withdrawn the issues of whether 
the April 18, 1960, and February 28, 1963, VA rating 
decisions denying service connection for a duodenal disorder 
were clearly and unmistakably erroneous; affirmed that 
portion of the September 2002 Board decision which determined 
that the November 30, 1955, VA rating decision was not 
clearly and unmistakably erroneous in determining the 
presumption of soundness as to a chronic duodenal ulcer 
disorder had been rebutted; reversed those portions of the 
Board's decision which determined that there was no 
undebatable error in the November 30, 1955, VA rating 
decision as to the determination that (1) the veteran's 
duodenal ulcer disorder had undergone no permanent increase 
during service and (2) the presumption of aggravation had 
been rebutted; vacated that portion of the Board's decision 
which determined that the November 30, 1955, VA rating 
decision denying service connection for a duodenal ulcer was 
not clearly and unmistakably erroneous; and remanded that 
issue to the Board for further action consistent with its 
decision.  

The Veterans Law Judge who conducted the veteran's April 1994 
hearing at the RO is no longer employed by the Board.  In 
such a situation, the veteran would normally be given the 
opportunity to have an additional hearing before a different 
Veterans Law Judge.  Given the favorable outcome below, the 
Board finds that an additional hearing would be of no benefit 
to the veteran and would cause only unnecessary delay.  


FINDINGS OF FACT

1.  A November 30, 1955, VA rating decision denied service 
connection for a duodenal ulcer.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
December 1955.  The veteran did not submit a notice of 
disagreement with the adverse decision.  

2.  The veteran's service medical documentation then of 
record in November 1955 reflects that he had a chronic 
duodenal ulcer disorder.  

3.  The Court has held that the November 30, 1955, VA rating 
decision was clearly and unmistakably erroneous in 
determining that (1) the veteran's duodenal ulcer had 
undergone no permanent increase during service and (2) the 
presumption of aggravation had been rebutted.  


CONCLUSION OF LAW

The VA committed clear and unmistakable error in its November 
30, 1955, rating decision denying service connection for a 
duodenal ulcer.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 
Veterans Regulation No. 1(a), part I, paragraph 1(a) (1943); 
38 C.F.R. § 3.105(a) (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Court has directed that the Veterans Claims Assistance 
Act of 2000 does not apply to claims of clear and 
unmistakable error.  Hines v. Principi, 18 Vet. App. 227, 235 
(2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  


II.  Historical Review

The report of the veteran's May 1953 physical examination for 
service entrance notes that the examiner identified no 
duodenal ulcer or other gastrointestinal abnormalities.  
Service medical records associated with the veteran's April 
1954 Disposition Board conveys that: the veteran was admitted 
to an Army hospital with a diagnosis of a peptic ulcer in 
March 1954 and treated with a modified Sippy program.  The 
examining Army physician determined that: the veteran's 
duodenal ulcer existed prior to service entrance; the veteran 
experienced a "marked increase in symptoms after being 
drafted;" and his ulcer disorder was "not service 
aggravated."  The report of the veteran's April 1954 
physical examination for service separation states that the 
veteran was diagnosed with a duodenal ulcer which rendered 
him "physically disqualified for military service."  In the 
November 30, 1955, rating decision, the VA denied service 
connection for a duodenal ulcer upon its findings that the 
claimed disorder existed prior to service entrance and had 
not been aggravated by the veteran's period of wartime 
service.  In February 1997, the RO granted service connection 
for a duodenal ulcer with a hiatal hernia; assigned a 30 
percent evaluation for that disability; and effectuated the 
award as of February 22, 1993.  In September 2002, the Board 
granted an effective date of November 28, 1990, for the award 
of service connection for a duodenal ulcer with a hiatal 
hernia.  


III.  Clear and Unmistakable Error

Generally, appellate review is initiated by a notice of 
disagreement and completed 


by a substantive appeal after a statement of the case is 
furnished.  Absent such action, a rating determination is 
considered to be final and is not subject to review except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§ 7105 (West 2002).  Title 38 of the Code of Federal 
Regulations (2006) provides, in pertinent part, that: 

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(2006).  

The Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also 
Norris v. West, 12 Vet. App. 413, 419 (1999).  A 
determination of clear and unmistakable error is dependent 
solely upon a review of that evidence which was before the 
adjudicator at the time of the challenged decision.  

In the instant appeal, the Court: affirmed "the September 
2002 BVA decision insofar as it determined that the 1955 RO's 
conclusion - that the presumption of soundness under VR No. 
1(a), part I, para. 1(b), had not been rebutted - was not the 
product of CUE;" "held that the Board erred in not 
concluding that the 1955 RO had erred undebatably in the 
instant case by finding that the presumption of aggravation 
was rebutted in this case;" and directed that, "in order 
for the appellant's CUE claim to succeed here, he must show 
that, based on the evidence and law at the time of the 1955 
RO decision, the outcome would have been manifestly 
different, that is, that service connection by aggravation 
would undebatably have been awarded had the RO not erred 
regarding the presumption of aggravation."  

At the time of the November 30, 1955, VA rating decision, the 
law applicable to wartime veterans governing basic 
entitlement to service-connected compensation benefits was 
found in Veterans Regulation (VR) No. 1(a), part I, paragraph 
1(a) (1943).  This paragraph is currently codified at 38 
U.S.C.A. § 1110 (West 2002) without substantive change.  That 
statute directs that service connection may be granted for 
chronic disability arising from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002).  

The veteran's service medical documentation then of record at 
the time of the November 30, 1955, VA rating decision 
establishes that he had a chronic duodenal ulcer disorder.  
The Court has held that the November 30, 1955, VA rating 
decision was clearly and unmistakably erroneous to the extent 
that it determined that the presumption of aggravation had 
been rebutted as to the veteran's pre-existing duodenal 
ulcer.  Given such facts, service connection based upon 
aggravation would undebatably have been established save for 
the VA's erroneous rebuttal of the presumption of 
aggravation.  Therefore, the Board concludes that the VA 


committed clear and unmistakable error in failing to 
establish service connection for a chronic duodenal ulcer.  


ORDER

As the November 30, 1955, VA rating decision was clearly and 
unmistakably erroneous in failing to establish service 
connection for a chronic duodenal ulcer, the benefit sought 
on appeal is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


